— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting her upon her plea of guilty to criminal possession of stolen property in the second degree, defendant argued that the court erred in failing to hold an in camera hearing pursuant to People v Darden (34 NY2d 177, rearg denied 34 NY2d 995). We agreed and remitted the case for a Darden hearing (124 AD2d 1032). Based on that hearing transcript, we are satisfied that the warrant was issued upon probable cause. We further find that the informant’s reliability was established by the police officer’s affidavit, in which he asserted that the informant had given information that had led to two arrests and convictions (see, People v Rodriguez, 52 NY2d 483, 489).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Resubmission of Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Criminal Possession Stolen Property, 2nd Degree.) Present — Green, J. P., Pine, Balio, Lawton and Boehm, JJ.